ON MOTIONS FOB REHEARING AND TO CERTIFY QUESTION

PER CURIAM.
We deny the appellee’s motion for rehearing but grant its motion to certify the following question to the Florida Supreme Court as one of great public importance:
WHETHER THE DOUBLE JEOPARDY CLAUSE PERMITS A DEFENDANT TO BE CONVICTED AND SENTENCED UNDER BOTH SECTION 837.02, FLORIDA STATUTES (1991), PERJURY IN AN OFFICIAL PROCEEDING, AND SECTION 903.035, FLORIDA STATUTES (1991), PROVIDING FALSE INFORMATION IN AN APPLICATION FOR BAIL, FOR CHARGES THAT ARISE OUT OF A SINGLE ACT.
REHEARING DENIED; QUESTION CERTIFIED.
PETERSON, C.J., and GOSHORN and GRIFFIN, JJ., concur.